                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 1 of 14



                      1 ROBERT A. DOTSON
                        Nevada State Bar No. 5285
                      2 JUSTIN C. VANCE
                        Nevada State Bar No. 11306
                      3 DOTSON LAW
                        5355 Reno Corporate Dr., Ste 100
                      4 Reno, Nevada 89511
                        Tel: (775) 501-9400
                      5 Email: rdotson@dotsonlaw.legal
                               jvance@dotsonlaw.legal
                      6 Attorneys for Defendant,
                        Washoe County School District
                      7
                                               UNITED STATES DISTRICT COURT
                      8
                                                      DISTRICT OF NEVADA
                      9
                                TRINA OLSEN,                                   Case No.: 3:19-cv-00665-MMD-WGC
                    10

                    11                        Plaintiff,                       DEFENDANT WASHOE COUNTY
                                       vs.                                     SCHOOL DISTRICT’S REPLY IN
                    12                                                         SUPPORT OF MOTION FOR
                                WASHOE COUNTY SCHOOL                           ATTORNEYS’ FEES
                    13          DISTRICT, a political subdivision of the
                                State of Nevada; Washoe County School
                    14          District Superintendent TRACI DAVIS;
                                and DOES 1 through 10, inclusive,
                    15

                    16                        Defendants.

                    17              Defendant WASHOE COUNTY SCHOOL DISTRICT ("Defendant" and/or

                    18 "WCSD"), by and through its counsel of record, DOTSON LAW, hereby files this

                    19 Reply in Support of Motion for Attorney's Fees and Costs.
                                             MEMORANDUM OF POINTS AND AUTHORITIES
                    20
                                    In Plaintiffs Opposition to WCSD's Motion for Attorney's Fees [ECF No. 74],
                    21
                          she essentially argues that her claim does not meet the standard of being "frivolous,
                    22
                          unreasonable, or without foundation," and that WCSD's motion does not meet the
                    23
                          standards of LR 54-14 or the Brunzell factors. For the reasons set forth herein,
                    24
                          Plaintiff’s arguments lack merit and WCSD's motion should be granted.
                    25
                          ///
                    26
                          ///
                    27
                          ///
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                          1
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 2 of 14


                                     A.       The Ninth Circuit does not employ a different, more stringent standard
                      1
                                              that the United States Supreme Court as stated in Christiansburg and
                      2                       its progeny; rather, the standard is the same and the Christiansburg
                                              line of cases apply here.
                      3
                                     In opposition to WCSD's motion, Plaintiff tries to argue that the standard
                      4 followed by the Ninth Circuit is somehow a more strenuous standard than that set

                      5 forth by the United States Supreme Court in Christiansburg Garment Co. v. EEOC, 434

                      6 U.S. 412, 98 S.Ct. 694 (1978), which is that the plaintiff’s action must be "frivolous,

                      7 unreasonable, or without foundation." Christiansburg, 434 U.S. at 421, 98 S.Ct. at 700.

                      8 Plaintiff cites to case law suggesting that fees should be awarded to a prevailing

                      9 defendant in "exceptional circumstances." (Opp. [ECF No. 74] at 2:11-15.) Yet the

                    10 three cases she cites also explicitly reference a standard identical or similar to that

                    11 enunciated in Christiansburg.

                    12               The first case Plaintiff cites in support of her assertion that only "exceptional

                    13 circumstances" warrant an award of attorneys' fees is Barry v. Fowler, 902 F.2d 770

                    14 (9th Cir. 1990). However, Barry also references the "frivolous, unreasonable or

                    15 without foundation" standard, citing Hughes, which in turn cites back to

                    16 Christiansburg. See Barry, 902 F.2d at 773, citing Hughes v. Rowe, 449 U.S. 5, 14,
                       101 S.Ct. 173, 178 (1980). 1 The Manufactured Homes case cited by Plaintiff also
                    17
                       references the heightened standard as being the "frivolous, unreasonable, or without
                    18
                       foundation" standard as discussed in Hughes. See Manufactured Home Communities
                    19
                       Inc v. City of San Jose, 420 F.3d 1022, 1036 (9th Cir. 2005), citing Hughes, 449 U.S. at 5.
                    20
                       This is also true of the Mitchell case Plaintiff cites, as it too identifies the Hughes (and by
                    21
                       extension Christiansburg) standard in the same breath as its statement that attorney's
                    22
                       fees should only be awarded to prevailing defendants in "exceptional" cases. See
                    23
                       Mitchell Los Angeles Community College Dist., 861 F.2d 198, 202 (9th Cir. 1988),
                    24
                       citing Hughes, 449 U.S. at 5.
                    25
                               Plaintiff appears critical of WCSD's citation to Christiansburg, scoffing at its
                    26
                       use of the "forty-three-year-old Supreme Court case." (Opp. [ECF No. 74] at 3:12-14.)
                    27
                          1
                              Hughes cites back to Christiansburg. See Hughes, 449 U.S. at 14, 101 S.Ct. at 178.
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                                2
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 3 of 14



                      1 This is ironic, considering that the Barry, Manufactured Home, and Mitchell cases cited

                      2 by Plaintiff all lead back to Christiansburg as stated above. This is also true of a

                      3 large number of other cases cited by Plaintiff (without any analysis) at the bottom of

                      4 page 2 of her opposition, which specifically cite to Christiansburg. 2

                      5            Plaintiff also claims that WCSD's citation to cases from other circuits
                                                                                th
                      6 "conflict[s] with the high standard established by the 9 Circuit..." (Opp. [ECF No.

                      7 74] at 3:4-7.) Perhaps the greatest indictment on Plaintiff's claim that WCSD's

                      8 cited cases conflict with the supposedly higher Ninth Circuit standard is her
                          reference to WCSD's citation to Head v. Medford, 62 F.3d 351,356 (11th Cir. 1995)
                      9
                          as her example. 3 But Head does not conflict with this supposedly higher Ninth
                    10
                          Circuit standard. In fact, in Tutor-Saliba Corp., the Ninth Circuit cited the Head
                    11
                          decision (see Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1060 (9th Cir.
                    12
                          2006)) in support of its eventual affirmation of an award of attorney's fees to a
                    13
                          prevailing defendant whose claims were determined to be frivolous "because Tutor
                    14
                          knew or should have known that he had no factual basis for his constitutional claims
                    15
                          at the outset of the litigation." Id. at 1066. In further contradiction of Plaintiff's
                    16
                          claim that the Ninth Circuit employs a more stringent standard than that set forth in
                    17
                          Christainsburg, the Ninth Circuit specifically discussed what the correct legal
                    18
                          standard was in awarding a defendant attorney's fees under 42 USC§ 1988 and
                    19
                          expressly found that, since the district court cited to Christiansburg, it was "aware of
                    20
                          the proper legal standard." Tutor-Saliba Corp., 452 F.3d at 1060.
                    21             Simply put, the Christiansburg standard is the applicable standard in the
                    22 Ninth Circuit. The "exceptional circumstances" referred to by Plaintiff in her citations

                    23 to the Ninth Circuit opinions discussed above is not a different, or even more

                    24    2
                            See, e.g., Hensley v. Eckerhart, 461 U.S. 424, 429 n.2, 103 S. Ct. 1933, 1937 n.2 (1983); Fabbrini v. City of
                    25    Dunsmuir, 631 F.3d 1299, 1302 (9th Cir. 2011); Harris v. Maricopa Cty. Superior Court, 631 F.3d 963, 968
                          (9th Cir. 2011); Edgerly v. City & Cty. of San Francisco, 599 F.3d 946, 962 (9th Cir. 2010); Gibson v. Office
                          of Atty. Gen., State of California, 561 F.3d 920, 929 (9th Cir. 2009); Galen v. Cty. of Los Angeles, 477 F.3d
                    26    652, 666 (9th Cir. 2007); Tutor-Saliba Corp. v. City of Hailey, 452 F.3d 1055, 1060 (9th Cir. 2006); Thomas
                          v. City of Tacoma, 410 F.3d 644, 647 (9th Cir. 2005).
                    27    3
                            Plaintiff correctly points out a typo in WCSD's brief, as Head is an Eleventh Circuit case as opposed to a
                          Ninth Circuit case.
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                               3
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 4 of 14



                      1 stringent, standard than that enunciated in Christiansburg and its progeny. On the

                      2 contrary, a frivolous, unreasonable, or meritless case is the embodiment of the

                      3 "exceptional circumstances" these cases refer to. WCSD's contention is that Plaintiff's

                      4 case is one of those "exceptional circumstances" where there was simply no grounds

                      5 for filing it.

                      6          B.      Plaintiff's lawsuit against WCSD is one of those "exceptional
                                         circumstances" where the case is "frivolous, unreasonable, or
                      7                  without foundation."

                      8          Plaintiff argues that her case does not meet the applicable standard to support

                          an award of attorney's fees against her. In doing so, she largely rehashes the
                      9
                          arguments set forth in her briefing on the parties' respective motions for summary
                    10
                          judgment. She argues again as to the merits of her termination in light of the alleged
                    11
                          contradiction with a state statute and the adequacy of her pretermination procedures.
                    12
                          (Opp. [ECF No. 74] at 3:21-4:11.) She cites the same case, Eldridge-Murphy, which
                    13
                          she cited in her Opposition to WCSD's Motion for Summary Judgment [ECF No. 60]
                    14
                          suggesting that a 16-day suspension is a deprivation of a property interest. However,
                    15
                          Eldridge-Murphy did not deal with a situation like the instant matter where back pay
                    16
                          was provided thus making the plaintiff whole. See Eldridge-Murphy v. Clark County
                    17
                          School Dist., 2015 WL 224416 (D. Nev. Jan. 15, 2015). Unlike the instant matter,
                    18
                          Eldridge-Murphy also involved a question as to whether the plaintiff received a post-
                    19
                          suspension hearing. Id. at *5. The fact of the matter is, it has been undisputed from
                    20
                          the inception of this lawsuit that Plaintiff received a post-termination hearing (the
                    21 arbitration) which resulted in her reinstatement.

                    22           Plaintiff's repeated arguments as to the merits of her termination or the
                    23 adequacy of the pre-termination procedures continue to be red herrings, as the critical

                    24 point upon which the merits of her entire case turns is the post-termination process

                    25 which it is undisputed she received and which led to her reinstatement. Even if

                    26 Olsen's pre-termination process were insufficient (a point WCSD denies), and even if

                    27 her termination itself was meritless (another point which WCSD denies), the fact

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                     4
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 5 of 14



                      1 remains that she received and took advantage of a post-termination process which

                      2 resulted in her reinstatement and back pay. A public employee is only entitled to a

                      3 "very limited hearing prior to his termination" and it is the post-termination hearing

                      4 which is to be more comprehensive. Gilbert v. Homar, 520 U.S. 924, 929, 117 S. Ct.

                      5 1807, 1811 (1997), citing Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 105 S.Ct.

                      6 1487 (1985). In Zinermon, the United States Supreme Court stated with respect to

                      7 procedural due process claims that "[t]he constitutional violation... is not complete

                      8 unless and until the State fails to provide due process. Zinermon v. Burch, 494 U.S.
                          113, 125-26, 110 S. Ct. 975, 983 (1990) (emphasis added). Here, as Olsen received
                      9
                          the post-termination hearing which led to her reinstatement and back pay, the
                    10
                          deprivation was never complete.
                    11
                                 In Tutor-Saliba, the plaintiff had been denied access to land his personal jet at
                    12
                          a local airport which would allow access to his vacation home due to weight
                    13
                          restrictions for that particular runway. However, he was still able to access his
                    14
                          vacation home by using an alternative jet that met the weight requirements. Because
                    15
                          Tutor was not actually deprived of a property interest, since he was not deprived of
                    16
                          access to the airport, the Ninth Circuit found the district court did not abuse its
                    17
                          discretion in finding the claim was frivolous and that Tutor knew it was frivolous
                    18
                          from the outset of the litigation and it thus upheld an award of attorney's fees in favor
                    19
                          of the defendant on that basis. Tutor-Saliba Corp., 452 F.3d at 1061. In Patton, a
                    20
                          case cited by Plaintiff, the Ninth Circuit upheld the award of attorney's fees on the
                    21 basis that Patton's lawsuit was groundless where he "successfully availed himself of

                    22 the state's procedural safeguards ... [and] was not denied due process." Patton, 857

                    23 F.2d at 1382. Critically, that is the position that Plaintiff finds herself in.

                    24           Here, Plaintiff was not ultimately deprived of a property interest and in fact
                    25 successfully availed herself of the process provided to obtain reinstatement and back

                    26 pay. As stated in Workman, "[w]hen a procedure produces full protection, we need

                    27 not examine the procedure for error." Workman v. Jordan, 32 F.3d 475, 480. Though

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                     5
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 6 of 14



                      1 Plaintiff, as did Workman, alleges a list of procedural errors with respect to the pre-

                      2 termination procedure, "the fact of [her] reinstatement remains" (id. at 480) and there

                      3 is simply no lawful basis for her to claim a deprivation exists. It was facts like this

                      4 that led the Thacker court to exclaim: "Under these circumstances, we cannot

                      5 understand how plaintiff can seriously allege that he was deprived of due process of

                      6 law." Thacker v. Whitehead, 407 F. Supp. 1111, 1114 (E.D. Tenn. 1976), aff’d, 548

                      7 F.2d 634 (6th Cir. 1977). Similarly, here, it boggles the mind how Plaintiff, a current

                      8 assistant principal who was fully reinstated with back pay, can file a lawsuit against
                          her current employer alleging due process violations when she fully took advantage of
                      9
                          the procedure provided so that a deprivation did not ultimately occur. If ever a case
                    10
                          was groundless from the outset, it is this one, as the fact of Plaintiff's reinstatement
                    11
                          has been known to her since before the inception of this case. 4
                    12
                                     Plaintiff suggests that the fact that the Court sided with her on two "hotly
                    13
                          contested" points – that she in fact had a property interest and that she had
                    14
                          persuasively responded to an evidentiary objection – favors a finding that her case
                    15
                          was not groundless. (Opp. [ECF No. 74] at 5:22-26.) But these facts were not the
                    16
                          critical point upon which her case turned; that is, whether she suffered a deprivation
                    17
                          of a property interest. The Court's findings on either of those points referenced by
                    18
                          Plaintiff had absolutely no bearing whatsoever on whether Plaintiff was reinstated
                    19
                          with back pay and therefore whether she suffered an actionable deprivation of a
                    20
                          property interest, much less actually allow her to prevail on the summary judgment
                    21 motions. Plaintiff also argues that the fact that the Court "was required to weigh

                    22 whether Olsen's claim should be permitted to proceed" means the claim was not

                    23 groundless. (Opp. [ECF No. 74] at 5:2-6.) By this logic, any time a court is tasked

                    24 with deciding a motion for summary judgment, the claims at issue cannot be

                    25 groundless. This argument lacks merit, as a number of the cases cited herein where

                    26
                          4
                              Plaintiff’s claims of emotional trauma, the depletion of savings, and incurrence of attorney's fees are
                    27 incidental losses which "do not give rise to an independent protected property interest." Workman v. Jordan,
                          32 F.3d 475, 480 n.4 (10th Cir. 1994).
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                                  6
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 7 of 14



                      1 attorney's fees were granted to a prevailing defendant arose in the context of a court

                      2 weighing whether that matter should proceed or whether summary judgment was

                      3 appropriate. Summary judgment is simply one way in which a court can dispose of

                      4 groundless cases and it did so here.

                      5          Despite Plaintiff's arguments to the contrary, the ancillary tortious discharge

                      6 claim was equally groundless as there is no question the applicable law requires

                      7 reporting outside of the organization. There is nothing about Wiltsie, the controlling

                      8 law on the issue, nor any other case that Plaintiff can cite, that would suggest that a
                          public employer as opposed to a private employer would have different reporting
                      9
                          requirements to support such a claim. Wiltsie makes it clear that a supervisor is not an
                    10
                          "appropriate authority." See Wiltsie v. Baby Grand Corp., l05 Nev. 291, 292-293, 774
                    11
                          P.2d 432, 433 (1989). Other cases confirm that reporting to a supervisor is
                    12
                          insufficient to support such a claim. See, e.g., Asdale v. Int'l Game Tech., 549 F.
                    13
                          App'x 611, 614 (Unpublished, 9th Cir. 2013) (report cannot be made "merely to a
                    14
                          supervisor"); Colagiovanni v. CH2M Hill, Inc., 2015 6 WL 1334900, at *9 (D. Nev.
                    15
                          Mar. 20, 2015), aff’d, 692 F. App'x 860 (9th Cir. 2017) (''Under Nevada law, reports
                    16
                          to a supervisor within the company are insufficient.''); Bielser v. Prof’l Sys. Corp., 321
                    17
                          F. Supp. 2d 1165, 1169 (D. Nev. 2004), aff'd, 177 F. App'x 655 (9th Cir. 2006)
                    18
                          (internal reporting is not sufficient to maintain a tortious discharge claim). The
                    19
                          distinction between a public company and a school district is not one which changes
                    20
                          this analysis. Area Superintendent Roger Gonzalez was clearly not an outside
                    21 authority, as both Plaintiff and Gonzalez were employees of the Washoe County

                    22 School District. This is information Plaintiff knew from the outset of her case, thus

                    23 she knew or should have known that she could not prevail as a matter of law and the

                    24 claim was groundless.

                    25           C.     WCSD complied with LR 54-14 and sufficiently addressed the
                                        Brunzell factors.
                    26
                                 Plaintiff argues that WCSD does not meet the requirements of LR 54-14 or
                    27
                          Brunzell by identifying the factors to be addressed and suggesting that WCSD did not
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                     7
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 8 of 14



                      1 adequately address those factors. It should be noted that LR 54-14 only requires "[a]

                      2 brief summary" of the factors identified. WCSD either did in fact address each of

                      3 these factors or, in some instances, did not address factors that were simply not

                      4 relevant in this particular case. Plaintiff contends that the following elements of LR

                      5 54-14(a)(3) were not addressed, and WCSD will respond as to each category below:

                      6          (C) - The novelty and difficulty of the questions involved

                      7          WCSD did address this element, noting that the "case involved complex

                      8 constitutional issues and required the devotion of a significant amount of time to
                          review documents and conduct legal research... " (Affidavit of Justin Vance ("Vance
                      9
                          Aff.") ([ECF No. 71] at ¶ 6.)
                    10
                                 (E) - The preclusion of other employment by the attorney due to
                    11           acceptance of the case
                    12           This factor simply is not applicable here, as WCSD counsel is not arguing that

                    13 it was precluded from accepting any other matters. In Cutts, the Nevada District

                    14 Court awarded attorney's fees to a prevailing defendant despite the fact that some of

                    15 the LR 54-14 factors were not discussed and the court found those factors not

                    16 relevant. Cutts v. Richland Holdings, Inc., No. 217CV1525JCMPAL, 2019 WL

                    17 591442, at *4 (D. Nev. Feb. 13, 2019) (stating, with respect to various factors,

                    18 "Defendants do not provide information on this factor, and the court finds that it is not
                          relevant.") That analysis should apply as to this factor here.
                    19
                                 (F) - The customary fee
                    20
                                 WCSD did address this element, specifically noting that Mr. Dotson's standard
                    21
                          hourly rate is $400/hour and that Mr. Vance's standard hourly rate is $300/hour,
                    22
                          though they performed the work at discounted rates of $375/hour and $275/hour,
                    23
                          respectively. (See Vance Aff. [ECF No. 71] at ¶ 5; Affidavit of Rob Dotson ("Dotson
                    24
                          Aff.") [ECF No. 72] at ¶ 8.)
                    25
                                 (H) - The time limitations imposed by the client and the circumstances
                    26
                                 This factor was not relevant here and was therefore not discussed as there were
                    27
                          no time limitations imposed beyond the standard time limitations imposed by
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                    8
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 9 of 14



                      1 scheduling orders and the Federal Rules of Civil Procedure. This is one of the factors

                      2 that the court found was not relevant to the analysis in Cutts. See Cutts, 2019 WL

                      3 591442, at *4.) It similarly should bear no weight here.

                      4          (J) - The undesirability of the case

                      5          This factor was not relevant here and was therefore not discussed, as there was

                      6 nothing undesirable about this case. This is one of the factors that the court found was

                      7 not relevant to the analysis in Cutts. See Cutts, 2019 WL 591442, at *4.) It also

                      8 should not carry any weight in this analysis.
                                 (L) - Awards in similar cases
                      9
                                 This is a unique case in that Plaintiff is a current employee of WCSD after
                    10
                          having been fully reinstated. This unique fact, couple with the generally large array
                    11
                          of potential fact patterns found in § 1983 cases, makes it difficult to pinpoint a similar
                    12
                          case. However, awards in § 1983 cases can clearly be significant. In Crane v.
                    13
                          McNab. v. County of Merced, the Eastern District of California found that the
                    14
                          plaintiff's § 1983 claims and state law claims lacked merit from the outset of the
                    15
                          litigation and awarded fees in the amount of $386,131.25 in favor of the County.
                    16
                          Crane, 773 F.Supp.2d 861 (2011). In Head, where a plaintiff had similarly brought §
                    17
                          1983 claims that were groundless because they were based on an alleged interest she
                    18
                          did not have (here, Olsen had an interest, she just had not been deprived of it), the
                    19
                          court reversed a denial of attorney's fees; however, there is no discussion regarding
                    20
                          the amount of fees ultimately awarded. Head v. Medford, 62 F.3d 351, 356 (11th Cir.
                    21 1995). In Tutor-Saliba Corp., the district court originally granted $88,094.05 in

                    22 attorney's fees in a case also involving frivolous due process claims. See Tutor-Saliba

                    23 Corp., 452 F.3d at 1060. After the case was remanded so the district court could

                    24 further elucidate its reasoning as to the fee award (id. at 1066), it is unclear whether

                    25 that amount ultimately stood or not. Friedman was a District of Nevada case decided

                    26 in July 2020 involving Section 1983 claims and an award of attorney's fees under

                    27 Section 1988. See Friedman v. United States, 2020 WL 5229032 (D. Nev. July 31,

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                     9
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 10 of 14



                      1 2020). Defendant prevailed on summary judgment and the Court awarded fees under

                      2 the Christiansburg standard discussed above in the amount of $115,632.16. Id. at *2-

                      3 3.

                      4              In sum, due to the unique nature of this case, it is difficult to find factual

                      5 comparisons. The lack of similarly situated cases should not be an indictment on the

                      6 appropriateness of the fees claimed here. However, based upon the awards in other

                      7 constitutional law cases, as described above, Defendant's request for $116,974.75

                      8 should not be considered unreasonable. Certainly, Plaintiff has not pointed to
                           anything that would suggest this factor should reduce the “lodestar” amount set forth
                      9
                           herein.
                    10
                                            (1)     The rate charged by WCSD counsel was reasonable and
                    11                              customary.
                    12               Reasonable attorney’s fees are based on the "lodestar" calculation set forth in

                    13 Hensley v. Eckerhart wherein the Court must first determine a reasonable fee by

                    14 multiplying "the number of hours reasonably expended on the litigation" by "a

                    15 reasonable hourly rate." Knickmeyer v. Nevada ex rel. Eighth Jud. Dist. Ct., 2017 WL

                    16 936624, at *2 (D. Nev. Mar. 9, 2017), citing Hensley v. Eckerhart, 461 U.S. 424, 433-

                    17 434, 103 S. Ct. 1933, 1939-1940 (1983). Once that "lodestar" number is determined,

                    18 the Court can make further adjustments based on the additional LR 54-14 factors
                           described above. See id.
                    19
                                     Importantly, Plaintiff does not dispute the reasonableness of the time expended
                    20
                           or the total "lodestar" amount. She does suggest that Defendants did not sufficiently
                    21
                           establish that the fees charged are reasonable or customary for attorneys in the area
                    22
                           and that they did not sufficiently set forth Mr. Vance’s qualities as an attorney;
                    23
                           however, Plaintiff does not describe how that should affect the lodestar amount, if at
                    24
                           all. (Opp. [ECF No. 74] at 715-23.)
                    25
                                     A reasonable hourly rate is based on the local market rate and "[t]he best
                    26
                           evidence of the market rate is the amount the attorney actually bills for similar
                    27
                           work..." Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014); see also Johnson v.
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                         10
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 11 of 14



                      1 GDF, Inc., 668 F.3d 927, 933 (7th Cir. 2012). It is only when evidence of the amount

                      2 the attorney usually bills for similar work that that the Court need rely on additional

                      3 evidence of rates charged by similarly experienced attorneys. Montanez, 755 F.3d at

                      4 553. If a party fails to carry its burden, "the district court can independently

                      5 determine the appropriate rate." Id.

                      6               Here, WCSD meets this burden by stating what Dotson Law's standard rates

                      7 were as well as compared with the discounted rate that was charged WCSD and Mr.

                      8 Dotson and Mr. Vance both attest that these fees were reasonable. (Dotson Aff. [ECF
                           No. 72] at ¶¶ 7- 8; Vance Aff. [ECF No. 71] at ¶¶ 4-5.) Plaintiff acknowledges that
                      9
                           Mr. Dotson is qualified for the rate claimed. (Opp. [ECF No. 74] at 7:23-24.) To the
                    10
                           extent the Court believes additional attestation is required as to the reasonableness of
                    11
                           the $275/hour rate charged by Mr. Vance, WCSD is filing contemporaneously
                    12
                           herewith an Affidavit of Justin Vance which includes his Resume and further
                    13
                           attestation that he is familiar with the rates typically charged for similar work in Reno,
                    14
                           Nevada and that these rates fall within those ranges. (See Affidavit of Justin Vance
                    15
                           filed March 10, 2021 at ¶¶ 4-7; Exhibit 1 to Vance Aff., Justin Vance Resume.)
                    16
                           Additionally, this Court has previously found that fees for partner time in the amounts
                    17
                           of $425-$475/hour for partner time and $250-$325/hour for associate time are
                    18
                           reasonable based upon the prevailing rates in this forum. See Plaza Bank v. Alan
                    19
                           Green Family Trust, 2013 WL 1759580, *2 (D. Nev. April 24, 2013) (discussing rates
                    20
                           seven years ago). Both Mr. Dotson's and Mr. Vance's rates are within these ranges. 5
                    21                Finally, cases addressing the reasonableness of fee awards uniformly hold that
                    22 when a Plaintiff has achieved an excellent result, such as here, the plaintiff’s attorney

                    23 should recover the full amount of their lodestar. In Hensley, the United States

                    24 Supreme Court held as follows:

                    25                         Where a plaintiff has obtained excellent results, his
                                               attorney should recover a fully compensatory fee.
                    26
                           5
                               It should be noted that although Mr. Vance is currently an associate at Dotson Law, his experience is such
                    27 that he was previously a junior partner at Laxalt & Nomura from March 2016 through August 2018. (See
                           Exhibit 1 to Vance Aff. (March 10, 2021), Justin Vance Resume.)
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                                 11
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 12 of 14


                                        Normally this will encompass all hours reasonably
                      1
                                        expended on the litigation, and indeed in some cases of
                      2                 exceptional success an enhanced award may be justified
                                        ... The result is what matters.
                      3
                           Hensley v. Eckerhart, 461 U.S. 424, 435, 103 S. Ct. 1933, 1940 (1983) (emphasis
                      4 added). Other cases are in accord. See, e.g., Montanez, 755 F.3d at 553 (stating that a

                      5 plaintiff who achieves "excellent results" should receive the entire lodestar); Lane v.

                      6 Capital Acquisitions & Mgmt. Co., 554 F. Supp. 2d 1345, 1348-49 (S.D. Fla. 2008)

                      7 ("The most important consideration in adjusting a resulting lodestar is the degree of a

                      8 plaintiff’s success in litigation"); Dang v. Cross, 422 F.3d 800, 813 (9th Cir. 2005)

                      9 (The extent of plaintiff’s success is a crucial factor in determining the proper amount

                    10 of an award of attorney's fees under [Section 1988].") Here, there is no question that

                    11 WCSD was successful in obtaining summary judgment on each of Plaintiff’s claims,

                    12 thus attaining excellent results. This should weigh heavily in WCSD's recovery of its

                    13 entire lodestar.

                    14           In sum, WCSD has sufficiently addressed the LR 54-14 factors, has shown the

                    15 fee charged was reasonable and customary, and has identified a lodestar of

                    16 $116,974.75 by appropriately multiplying the hourly rates by the hours worked.
                       Despite her general opposition and trying to argue that WCSD did not adequately
                    17
                       address the LR 54-14 factors, Plaintiff does not provide any suggestions as to how or
                    18
                       why the lodestar should be adjusted.
                    19
                                       (2)    Should the Court require further discussion on the LR 54-14
                    20                        elements, WCSD requests leave to supplement its motion
                                              with whatever information the Court requires.
                    21
                              WCSD contends that it has sufficiently addressed the factors this Court must
                    22
                       review in determining whether the fees claimed are reasonable. However, if the Court
                    23
                       believes that one or more of these factors was not sufficiently addressed, WCSD seeks
                    24
                       leave to file supplemental briefing addressing those particular elements. This Court
                    25
                       has previously denied attorney's fees requests without prejudice and allowed
                    26
                       additional filings to comply with LR 54-14. See, e.g., Healthcare Servs. Grp., Inc. v.
                    27
                       MMMT Corp., No. 2:20-CV-50 JCM (VCF), 2020 WL 8674200, at *2 (D. Nev. July
      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                  12
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 13 of 14



                      1 6, 2020); see also U.S.A. Dawgs, Inc. v. Crocs, Inc., 2019 WL 2291457 (D. Nev. May

                      2 29, 2019) (Court ordered supplemental briefing). While WCSD does not believe

                      3 additional discussion is necessary, it would welcome the opportunity to provide

                      4 supplemental briefing on any issues the Court believes requires further discussion.

                      5                                       CONCLUSION

                      6           WCSD has established a basis for an attorney's fees award under the

                      7 Christiansburg standard, and has demonstrated the reasonableness of the fees

                      8 claimed. Further, Plaintiff has not substantively addressed any basis for a reduction in
                           the lodestar amount claimed. For the reasons set forth herein, WCSD respectfully
                      9
                           requests that the Court award it attorneys' fees in the amount of $116,974.75.
                    10
                                  DATED this 10th day of March, 2021.
                    11
                                                                      DOTSON LAW
                    12

                    13
                                                                       /s/ JUSTIN C. VANCE
                    14                                                ROBERT A. DOTSON
                                                                      Nevada State Bar No. 5285
                    15                                                JUSTIN C. VANCE
                                                                      Nevada State Bar No. 11306
                    16                                                5355 Reno Corporate Dr., Ste 100
                                                                      Reno, Nevada 89511
                    17                                                (775) 501-9400
                    18                                                Attorneys for Defendant,
                                                                      Washoe County School District
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                    13
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 76 Filed 03/10/21 Page 14 of 14


                                                      CERTIFICATE OF SERVICE
                      1

                      2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of DOTSON LAW

                      3 and that on this date I caused to be served a true and correct copy of the foregoing by:

                      4                 (BY MAIL) on all parties in said action, by placing a true copy thereof
                                        enclosed in a sealed envelope in a designated area for outgoing mail,
                      5
                                        addressed as set forth below. At Dotson Law, mail placed in that
                      6                 designated area is given the correct amount of postage and is deposited that
                                        same date in the ordinary course of business, in a United States mailbox in
                      7                 the City of Reno, County of Washoe, Nevada.

                      8                 By electronic service by filing the foregoing with the Clerk of Court using
                                        the CM/ECF system, which will electronically mail the filing to the
                      9                 following individuals.
                    10
                                        (BY PERSONAL DELIVERY) by causing a true copy thereof to be hand
                    11                  delivered this date to the address(es) at the address(es) set forth below.

                    12                  (BY FACSIMILE) on the parties in said action by causing a true copy
                                        thereof to be telecopied to the number indicated after the address(es) noted
                    13                  below.

                    14                  Email.
                    15 addressed as follows:

                    16
                             Luke A. Busby                                  Katherine F. Parks
                    17       Luke Andrew Busby, Ltd.                        Thorndal, Armstrong, Delk,
                             316 California Ave., # 82                      Balkenbush & Eisinger
                    18       Reno, NV 89509                                 6590 S. McCarran Blvd. Ste B
                             luke@lukeandrewbusbyltd.com                    Reno, NV 89509
                    19                                                      kfp@thorndal.com
                    20           DATED this 10th day of March, 2021.
                    21

                    22                                                /s/ L. MORGAN BOGUMIL
                                                                      L. MORGAN BOGUMIL
                    23

                    24

                    25

                    26

                    27

      DOTSON LAW    28
5355 RENO CORPORATE DR.
       SUITE #100                                                    14
  RENO, NEVADA 89511
